Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 14, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on July 12, 2021 (hereafter “Response”). The April 14 amendments to the claims are acknowledged and have been entered.
Claims 1 and 11 are now amended.
Claim 20 is cancelled.
Claims 1–19 are pending in the application. 
The rejection of claim 20 under 35 U.S.C. § 112 is hereby withdrawn, responsive to the Applicant’s cancellation of claim 20.
Claims 1–4 and 6–20 were previously rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0332237 (“Diakov”). In response, the Applicant narrowed the scope of independent claims 1 and 11 to require scrolling of “at least three panels” of the claimed sequence of graphical content, which Diakov does not explicitly show for a single scrolling operation. Therefore, the rejection is hereby withdrawn.
New grounds of rejection are set forth below. Accordingly, as all of the claims stand rejected, the Applicant’s request for an allowance (Response 8) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 8–10, 15, and 17–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 6
The scope of “selecting one of the sequence of panels for initial display based on correspondence with a location on the user input device” is indefinite, because it contradicts itself. The plain meaning of an “initial” necessarily requires the selected panel to be displayed for the first time (i.e., “initially”) after the selection, yet the claim also apparently requires the panel to be displayed before the selection by requiring the selection to be “based on correspondence with a location on the user input device.” In other words, it is impossible to select a displayed panel for “initial display” because the “initial” display occurred prior to the selection.
In making this rejection, the Examiner reviewed the specification for any guidance about the meaning of “initial display” that could render claim 6 definite. But the specification merely provides evidence confirming the Examiner’s understanding that the selected panel is already displayed prior to its so-called “initial” display:
In a related aspect, the method may include automatically selecting, by the computer, one of the sequence of panels for initial display based on correspondence with a location on the user input device where the one finger touch is first detected after an interruption of finger contact. For example, if a user touches a touchscreen within the boundary of "Panel 1," the computer may determine the location of the finger touch relative to all panels visible on the touchscreen and select "Panel 1" based on determining that the touch occurred within its boundary.
(Spec. ¶ 10).
A claim is indefinite when the metes and bounds of the claimed invention are not clear to one of ordinary skill in the art. MPEP § 2173.02(I.). Therefore, claims that are self-contradictory are indefinite, because any interpretation in favor of one side of the contradiction necessarily fails to account for the metes and bounds of the other side of the contradiction, and vice-versa. Accordingly, since claim 6 contradicts itself, especially when read in light of the specification, it is impossible for one of ordinary skill in the art to resolve its metes and bounds, and therefore, claim 6 is indefinite.
In order to promote compact prosecution, the Examiner will apply prior art to claim 6 as though the phrase “for initial display” were stricken from the claim, and recommends the same as a possible amendment for overcoming this ground of rejection.
Claim 8
The scope of claim 8 is unclear, because claim 8 purports to further limit the “progressing display of the graphical content” of claim 1 to “progressing to one of a next panel or last panel” in the case of a met threshold, despite claim 1 already limiting all cases of progressing display of the graphical content to require progress through “at least three panels.” Thus, reading claim 8, it is unclear how the graphical content can progress through at least three panels while also limiting itself (in some cases) to “a next panel.”
Either of the following suggestions will resolve the indefinite scope of claim 8:
8.	The method of claim 1, further comprising: 
	sensing a second continuous cursor movement; 
	determining if the length of the second continuous cursor movement parallel to the first axis exceeds a threshold, and if the threshold is exceeded, progressing to one of a next panel or the last panel of [[a]] the panel sequence based on the direction.

8.	The method of claim 1, wherein the progressing further comprises determining if the length of the continuous cursor movement parallel to the first axis exceeds a threshold, and if the threshold is exceeded, progressing to the last panel of [[a]] the panel sequence based on the direction.
Claims 9 and 10
Claims 9 and 10 depend from claim 8, and are therefore rejected by virtue of inheriting the indefinite element recited in their parent claim.
Claims 15 and 17–19
Claims 15 and 17–19 are substantially similar to corresponding claims 6 and 8–10, and are therefore rejected for the same reasons.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 8, 10–13, 17, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0362056 A1 (“Zambetti”).
Claim 1
Zambetti discloses
A method for controlling scrolling of graphical content 
“FIGS. 5A–5Q illustrate exemplary user interfaces for navigating content in one or two dimensions.” Zambetti ¶ 169.
arranged in a sequence of panels 
The content that Zambetti navigates may include a plurality of “electronic messages 502, 504, 506, 508, 510, 512, 514, and/or 516.” Zambetti ¶ 170.
by a computer responsive to a user input device comprising at least one of a touchscreen or touchpad, the method comprising: 
The user interface is executed by “an electronic device (e.g., device 300, FIG. 3, or portable multifunction device 100, FIG. 1A) with a display and a touch-sensitive surface. In some embodiments, the display is a touch screen display and the touch-sensitive surface is on the display. In some embodiments, the display is separate from the touch-sensitive surface.” Zambetti ¶ 183. 
sensing, by the computer, a direction and length of continuous cursor movement along a first axis of the user input device caused by movement of at least one finger while in continuous contact with the at least one of the touchscreen or the touchpad; 
Starting with FIG. 5B, “multifunction device 100 detects a gesture including movement 522 of contact 520 from position 520-a on touch screen 112 in FIG. 5B to position 520-b on touch screen 112 in FIG. 5C, movement 522 including first component vector 524, second component vector 526, and vector angle 528.” Zambetti ¶ 172.
and progressing display of the graphical content through at least three panels of the sequence of panels based on the direction and length of the continuous cursor movement until the movement ceases.
“In response, multifunction device 100 scrolls the electronic messages down from the top of touch screen 112 along the primary scrolling axis by an amount that corresponds to a magnitude of the first component vector of the movement (e.g., message 508 is displayed at the top of touch screen 112 in FIG. 5B and towards the bottom of touch screen 112 in FIG. 5C).” Zambetti ¶ 172. More specifically, “multifunction device 100 scrolls the electronic messages (e.g., messages 502, 504, 506, 508, 510, 512, 514, and/or 516) by an amount that corresponds to a magnitude of the first component vector of the movement.” Zambetti ¶ 171. 
Claim 2
Zambetti discloses the method of claim 1, further comprising 
panning display of the graphical content along a second axis of the user input device perpendicular to the first axis, based on a direction and length of continuous cursor movement along the second axis.
“It contrast, in FIGS. 5D–5E, where multifunction device 100 detects a gesture including movement 532 of contact 530 from position 530-a on touch screen 112 in FIG. 5D to position 530-b on touch screen 112 in FIG. 5E, movement 532 including first component vector 534, second component vector 536, and vector angle 538, the electronic messages are scrolled along the secondary scrolling axis because vector angle 538 is greater than predetermined threshold angle 527 (e.g., message 510, located on the left side of touch screen 112 in FIG. 5D, is scrolled to the right side of touch screen 112 in FIG. 5E).” Zambetti ¶ 172.
Claim 3
Zambetti discloses the method of claim 1, 
wherein the computer determines the cursor based on a one-finger touch registered by the user input device.
The multifunction device determines the position and movement of contact 520 based on the position of a corresponding contact with the touch screen 112. Zambetti ¶ 171; see also Zambetti ¶¶ 49 and 165.
Claim 8
Zambetti discloses the method of claim 1, 
wherein the progressing further comprises determining if the length of the continuous cursor movement parallel to the first axis exceeds a threshold, and if the threshold is exceeded progressing to one of a next panel or last panel of a panel sequence based on the direction.
“In FIGS. 5B-5E and 5H-5M, the direction-lock termination criteria includes a criterion that is met when a vector angle relative to the primary scrolling axis of the gesture input (e.g., angle 528, 538, 558, 568, 578 and/or 588) is greater than predetermined threshold angle 527 (e.g., for a predefined unit of motion such as movement by the contact of 10, 20, 30, 40, or 50 pixels or for a predefined unit of time such as movement of the contact over a period of 0.05, 0.1, 0.2, 0.3, 0.4 or 0.5 seconds).” Zambetti ¶ 172.
Claim 10
Zambetti discloses the method of claim 8, further comprising 
toggling the directions of movement for forward and reverse progress through the panel sequence in response to user input.
“In response to detecting the gesture, multifunction device 100 scrolls the electronic messages (e.g., messages 502, 504, 506, 508, 510, 512, 514, and/or 516) by an amount that corresponds to a magnitude of the first component vector of the movement.” Zambetti ¶ 171; see also Zambetti ¶ 170 (“the user can scroll up and down to reveal additional electronic messages”) (emphasis added).
Claims 11–13, 17, and 19
Claims 11–13, 17 and 19 recite an electronic device programmed to perform substantially the same electronically implemented method of corresponding claims 1–3, 8, and 10, and are therefore rejected according to the corresponding findings provided above for those claims. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	ZAMBETTI AND DIAKOV TEACH CLAIMS 4, 5, AND 14.
Claims 4, 5, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Zambetti as applied to claims 3 and 13 above, and further in view of U.S. Patent Application Publication No. 2019/0332237 A1 (“Diakov”).
Claim 4
Zambetti teaches the method of claim 3, 
wherein the user input device comprises a touchscreen on which the graphical content is displayed 
“User interface 500 displays a subset of the electronic messages on touch screen 112 at any one time.” Zambetti ¶ 170.
and the first axis is aligned with a 
“User interface 100 has a primary (or favored) navigation axis oriented parallel to the long edge of multifunction device 100 and a secondary navigation axis perpendicular to the primary navigation axis.” Zambetti ¶ 170.
Zambetti does not explicitly disclose aligning the first axis with the lower touchscreen edge. Diakov, however, teaches a method of scrolling content with a user input device, 
wherein the user input device comprises a touchscreen on which the graphical content is displayed 
“As shown in FIGS. 4–28, the navigation module 50 uses the computing device 10 with a touch screen 13 having an overlay on top of the touchscreen computing devices' operating systems' standard input and output processing techniques.” Diakov ¶ 50.
and the first axis is aligned with a lower touchscreen edge.
As shown in FIGS. 6–10, the vector V formed by the path 53 of the swipe contact 51 is parallel to the bottom edge of the screen. See Diakov FIGS. 6–10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change the axis alignment in Zambetti’s scrolling method to that of Diakov’s axis alignment. One would have been motivated to copy Diakov’s alignment because “it is desirable to provide a method and related tools to improve the ability of a user to navigate through the digitized content by switching screen views of sequential cells using simple commands, such as swiping,” Diakov ¶ 7, and to that end, Diakov’s horizontal swiping would have felt more natural for navigating book content.
Claim 5 
Zambetti teaches the method of claim 3, 
wherein the user input device comprises a touchpad adjacent to a screen on which the graphical content is displayed 
“In some embodiments, in addition to the touch screen, device 100 optionally includes a touchpad (not shown) for activating or deactivating particular functions. In some embodiments, the touchpad is a touch-sensitive area of the device that, unlike the touch screen, does not display visual output. The touchpad is, optionally, a touch-sensitive surface that is separate from touch screen 112 or an extension of the touch-sensitive surface formed by the touch screen.” Zambetti ¶ 52.
and the first axis is aligned with an edge of the touchpad corresponding to a 
“User interface 100 has a primary (or favored) navigation axis oriented parallel to the long edge of multifunction device 100 and a secondary navigation axis perpendicular to the primary navigation axis.” Zambetti ¶ 170.
Zambetti does not explicitly disclose aligning the first axis with the lower touchscreen edge. Diakov, however, teaches a method of scrolling content with a user input device relative to a first axis, wherein the first axis corresponds to a lower touchscreen edge.
As shown in FIGS. 6–10, the vector V formed by the path 53 of the swipe contact 51 is parallel to the bottom edge of the screen. See Diakov FIGS. 6–10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change the axis alignment in Zambetti’s scrolling method to that of Diakov’s axis alignment. One would have been motivated to copy Diakov’s alignment because “it is desirable to provide a method and related tools to improve the ability of a user to navigate through the digitized content by switching screen views of sequential cells using simple commands, such as swiping,” Diakov ¶ 7, and to that end, Diakov’s horizontal swiping would have felt more natural for navigating e-book content.
Claim 14
Claim 14 recites an electronic device programmed to perform the same method as claim 4. It is therefore rejected according to the same findings and rationale as set forth above for claim 4.
II.	ZAMBETTI AND DANN TEACH CLAIMS 6, 7, 15, AND 16.
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zambetti as applied to claims 3 and 13 above, and further in view of U.S. Patent Application Publication No. 2014/0040776 A1 (“Dann”).
Claim 6
Zambetti teaches the method of claim 3, and at least partially suggests the remaining elements of claim 6 by describing “a set of one or more intensity thresholds to determine whether an operation has been performed by a user (e.g., to determine whether a user has ‘clicked’ on an icon).” Zambetti ¶ 63. Nevertheless, Zambetti does not explicitly select one of the sequence of panels based on correspondence with a location on the user input device where the one finger touch is first detected.
Dann, however, teaches a method comprising: 
selecting one of the sequence of panels for initial display based on correspondence with a location on the user input device where the one finger touch is first detected after an interruption of finger contact.
Initially, as shown in FIG. 4, a news feed 400 with a plurality of stories 403–408 is displayed, and a user “may scroll through the news feed 400 by swiping or dragging his finger vertically across the screen of the mobile device 401.” Dann ¶ 58. After scrolling the feed via swiping or dragging, “the user may select a component by tapping on the component within the screen of the mobile device 601 or by otherwise selecting the component in accordance with the features and capabilities of the input system of the mobile device 601.” Dann ¶ 61. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Zambetti’s user interface by allowing a user to indicate one of the on-screen elements (e.g., one of the messages 508–512) as selected by breaking contact with the screen and providing a subsequent tap gesture, as taught by Dann. One would have been motivated to combine Dann with Zambetti because “[t]he smaller form factor of mobile devices in particular has necessitated more compact user interfaces that make more efficient use of space and rely on scrolling to a greater extent than desktop interfaces.” Dann ¶ 3.
Claim 7
Zambetti teaches the method of claim 1, but does not explicitly disclose changing a mode of response to the user input device “between page mode and panel-by-panel mode” in response to receiving a user input indicating a mode transition.
Dann, however, teaches a method comprising:
changing a mode of response to the user input device between page mode and panel-by-panel mode in response to receiving a user input indicating a mode transition.
“In response to the user's selection, the news feed may be transformed for horizontal scrolling to display news stories that correspond to those of the vertical news feed 600.” Dann ¶ 62. “In contrast to the news stories in the vertical news feed 600 in which components of news stories may be omitted, the news stories in the horizontal news feed 606 may be rendered with an expanded set of components analogous to those of the news stories 503–508 in FIG. 5.” Dann ¶ 62.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Zambetti’s user interface by allowing a user to switch between reading modes in response to a selection. One would have been motivated to combine Dann with Zambetti because “[t]he smaller form factor of mobile devices in particular has necessitated more compact user interfaces that make more efficient use of space and rely on scrolling to a greater extent than desktop interfaces.” Dann ¶ 3.
Claims 15 and 16
Claims 15 and 16 recite an electronic device programmed to perform substantially the same electronically implemented method of corresponding claims 6 and 7, and are therefore rejected according to the corresponding findings provided above for those claims. 
III.	ZAMBETTI AND JOO TEACH CLAIMS 9 AND 18.
Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zambetti as applied to claims 8 and 17 above, and further in view of U.S. Patent Application Publication No. 2015/0007066 A1 (“Joo”).
Claim 9
Zambetti teaches the method of claim 8, but does not explicitly disclose setting the threshold in response to user input. Joo, however, teaches a method that uses a threshold for a touch input, further comprising:
setting the threshold in response to user input.
“The continuous movement of the touch 514 may mean that a contact of more than a predetermined distance (e.g., about 10 mm) from the initial touch position 514a to the final touch position 515a is continuously maintained. Referring to the user's preference in the OS, the predetermined distance may be set and/or changed through a minimum distance setting for continuous movement of touch.” Joo ¶ 195.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow users to set their own threshold in Zambetti’s scrolling method, as taught by Joo. One would have been motivated to combine Joo with Zambetti because a customizable experience would better accommodate a broader range of users.
Claim 18
Claim 18 recites an electronic device programmed to perform the same method as claim 9. It is therefore rejected according to the same findings and rationale as set forth above for claim 9.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142